Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the application on 2/7/19.  Since the initial filing, no claims have been amended, added, or canceled. Thus, claims 1-21 are pending in the application.
Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawing Objections
3.	The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50 (Fig. 1) and 104 (Figs. 2-3 and 5).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
Specification Objections
4.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference character(s) found in the drawings: 50 (Fig. 1) and 104 (Figs. 2-3 and 5).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
6.	Claim 9 is objected to because the term “the storage container” (ln. 2)  should read --the removable storage container-- for the sake of consistency with how the term is originally introduced within the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 2-10, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 2, the limitation “the predetermined threshold” (ln. 1) is unclear as to whether the limitation is referring to the “first predetermined threshold” or the “second predetermined threshold” disclosed in claim 1.  For the purposes of examination, the limitation “the predetermined threshold” will be interpreted as either or both the first predetermined threshold and the second predetermined threshold.
	Regarding claims 3-10, the limitation “configured to mate with a plurality of deposition identification elements disposed on a removable storage container” (claim 3, ln. 2-3) is unclear as to whether the claim is positively reciting the “removable storage container.”  Since the limitation uses functional language such that the deposition detection elements are “configured” to mate with the removable storage container, the storage container and all associated elements will be interpreted as being functional and not required by claims 3-10.  Each claim limitation related to the storage conatiner will be interpreted as the nebulizer device being “configured” to interact with such a removable storage container, but the removable storage container itself will not be considered part of the claim.
	Regarding claim 13, the term “the dual orifice flow sensor” (ln. 2) lacks an antecedent basis, as the claim is dependent from claim 1.  For the purposes of examination, “the dual orifice flow sensor” will be interpreted as just the “flow sensor” recited in claim 1.

Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



11.	Claims 1, 16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kern (2019/0290879).
Regarding claim 1, Kern discloses a nebulizer device (Fig. 1, nebulizer unit 1) comprising: an air intake port positioned downstream of a nebulizer element (Fig. 1, flow channel 104 has an input that is downstream of aerosol generator 101), and a mouthpiece positioned upstream of the nebulizer element (Fig. 1, mouthpiece 2 is upstream of aerosol generator 101); and a flow sensor coupled to a controller ([0012] 
Regarding claim 16, Kern discloses a portable power source coupled to the controller and nebulizer element, and stored within a housing of the nebulizer device ([0025] discloses the use of a battery, which would be located within the nebulizer unit 1).
	Regarding claim 20, Kern discloses the nebulizer device as a handheld device (Fig. 1 depicts a handheld device).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
14.	Claims 1 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al (2011/0108025) in view of Kern (2019/0290879).
	Regarding claim 1, Fink discloses a nebulizer device (Fig. 1, aerosol transfer device 10) comprising: an air intake port positioned downstream of a nebulizer element (Figs. 1 and 3, apertures 56 allow air into the device downstream of nebulizer 14; see [0107]) and a mouthpiece positioned upstream of the nebulizer element (Fig. 1, mouthpiece 102); and a flow sensor coupled to a controller ([0140] disclose use of a flow sensor and control circuitry to shut off the nebulizer 14 at an appropriate time).
	Fink does not disclose that the controller is configured to integrate an inhaled air flow signal received from the flow sensor for determining an inhaled air volume; wherein the controller is configured to turn on the nebulizer element when the inhaled air volume reaches a first predetermined threshold, and wherein the controller is configured to turn off the nebulizer element when the inhaled air volume reaches a second predetermined threshold.
	However, Kern teaches a nebulizer device, a nebulizer element, a flow sensor, and a controller that is configured to integrate an inhaled air flow signal received from the flow sensor for determining an inhaled air volume; wherein the controller is 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Fink to integrate the flow signal and activate the nebulizer element at a first predetermined threshold and deactivate the nebulizer element at a second predetermined threshold as taught by Kern in order to help the aerosol reach its target location within the patient and to reduce irritation of the throat of the patient.
	Regarding claim 14, the modified device of Fink has a drip cup positioned between the mouthpiece and the flow sensor (Fink, Fig. 3, elbow 30 has a curve that is considered a “cup” that would catch any drip or condensation).
Regarding claim 15, the modified device of Fink has an exhalation valve positioned between the mouthpiece and the storage container (Fig. 1, exhaust port 104; [0130] disclose that the exhaust port 104 may have a valve).
Regarding claim 16, the modified device of Fink has a portable power source coupled to the controller and nebulizer element, and stored within a housing of the .
15.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kern, as applied to the 35 USC 102 rejection of claim 1 above, and further in view of Rubin (2013/0327323).
	Regarding claim 2, Kern discloses predetermined thresholds ([0027])
	Kern does not disclose that the predetermined thresholds are patient-specific.
	However, Rubin teaches a nebulizer designed to target one or more different airway regions by adjusting threshold settings for release of aerosol from the nebulizer ([0009] and [0077).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kern to its controller be configured to adjust the first and second volume thresholds to be patient specific as taught by Rubin in order to allow the device to be adjusted to target different regions of the respiratory tract as needed by each patient.
16.	Claims 3-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of Kern, as applied to the 35 USC 103 rejection of claim 1, and further in view of Smith et al (2003/0140921).
Regarding claim 3, the modified device of Fink does not have a plurality of deposition detection elements configured to mate with a plurality of deposition identification elements disposed on a removable storage container.
However, Smith teaches an aerosol generator comprising a removable storage container comprising a plurality of deposition identification elements (Fig. 2, container 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the removable nebulizer of the modified device of Fink to have a plurality of deposition identification elements configured to mate with a plurality of deposition detection elements on the body of the device as taught by Smith in order to allow the controller to select and run a delivery program that provides an efficient delivery of the identified liquid.  It is noted that the removable storage container and plurality of deposition identification elements disposed thereon are not interpreted as being within the scope of the claim. See 35 USC 112(b) rejection above.
Regarding claim 4, the modified device of Fink has the plurality of deposition detection elements as a plurality of detection pins (Smith, Fig. 6, metal spring-like contacts 60 are electrical “pins” used as deposition detection elements).
Regarding claim 5, the modified device of Fink has the plurality of deposition identification elements are a plurality of metal contacts connected to the nebulizer element (Smith, Fig. 6, identification marker 35 will contact the metal spring 60 (i.e. a “metal contact.”  However, it is also noted that the plurality of metal contacts connected to the nebulizer element are not interpreted as being within the scope of the claim.  See 35 USC 112(b) rejection above).
not interpreted as being within the scope of the claim.  See 35 USC 112(b) rejection above).
Regarding claim 7, the modified device of Fink has an opening to the removable storage container is at least partly defined by the nebulizer element (Fink, Fig. 7, depicts multiple openings 74 in the nebulizing element that connect to the removable storage container. However, it is also noted that the removable storage container and associated components are not interpreted as being within the scope of the claim.  See 35 USC 112(b) rejection above).
Regarding claim 8, the modified device of Fink has the nebulizer element is a nebulizer mesh (Fink, [0109], discloses a vibrating mesh nebulizer).
Regarding claim 9, the modified device of Fink has the device configured to be coupled to a removable storage container that comprises an interior cup nested within a chamber of the storage container (Fink, Fig. 1, device 10 is configured to made with a nebulizer 14 that would comprise an interior cup nested within a chamber of a storage container within the nebulizer 14. It is noted that the removable storage container and associated components are not interpreted as being within the scope of the claim. See 35 USC 112(b) rejection above).
not interpreted as being within the scope of the claim. See 35 USC 112(b) rejection above).
Regarding claim 21, the modified device of Fink also provides a method for targeted delivery of aerosolized particles to the lungs comprising: determining a deposition identity from a removable storage container (Smith, Figs. 5-6, identification markers 35 and identification sensors 34, 60, as would be implemented on the removable nebulizer 14 of Kern in the modified device); measuring and integrating an inspiratory flow to determine inspiratory volume (Kern, [0027] discloses integration of the measured flow rate by the control unit); activating a nebulizer element when the inspiratory volume reaches a first volume threshold associated with the deposition identity; and deactivating the nebulizer element when the inspiratory volume reaches a second volume threshold associated with the deposition identity (Kern, [0027] discloses aerosol activation when a certain first threshold value is exceeded and aerosol deactivation takes place when a certain second threshold value is exceeded.  In the modified device, the liquid identification as taught by Smith would set the aerosolization regimen).
17.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of Kern, as applied to the 35 USC 103 rejection of claim 1, and further in view of Lipp (2005/0155602).
Regarding claim 11, the modified device of Fink has a flow sensor (Fink, [0140], discloses use of a flow sensor) and a one way valve to allow ambient air into the device (Fink, Fig. 3, flap valve 32; see [0103]).
The modified device of Fink is silent as to the type of flow sensor.
However, Lipp teaches a compact flow sensor that is a single orifice that works in conjunction with a one way flap valve (Fig. 2A, flow sensor 10 comprises a single orifice 38 that works in tandem with a flap valve 14; see [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one way valve of the modified device of Fink to be a flap valve that works in conjunction with a flow sensor that is a single fixed orifice flow sensor as taught by Lipp in order to provide a space efficient mechanism to have a flow sensor and a one way valve.
.
18.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of Kern, as applied to the 35 USC 103 rejection of claim 1, and further in view of Starr et al (2005/0121033).
	Regarding claim 12, the modified device of Fink has a flow sensor (Fink, [0140], discloses use of a flow sensor.
The modified device of Fink does not have the flow sensor as a dual orifice flow sensor comprising a fixed orifice and a variable orifice arrange in parallel.
However, Starr teaches a flow sensor having a dual orifice flow sensor comprising a fixed orifice and a variable orifice arranged in parallel (Fig. 1, flow sensor 146 has a variable restriction 144 and a fixed orifice differential pressure sensor; see [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the flow sensor of the modified device of Fink to be a differential pressure sensor having a fixed orifice in parallel with a variable orifice as taught by Starr, as such a modification is the simple substitution of one known type of flow sensor (i.e. the dual orifice flow sensor of Starr) for another known type of flow sensor (i.e. the flow sensor of Fink of the undisclosed type) to .
19.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of Kern, as applied to the 35 USC 103 rejection of claim 1, and further in view of Crockford et al (2003/0205229).
Regarding claim 17, the modified device of Fink does not have a status indicator coupled to the controller and comprising at least one of a light indicator and an auditory indicator
However, Crockford teaches a drug delivery device comprising a status indicator that activates when drug-laden air is being delivered and deactivates when the device no longer producing drug-laden air ([0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Fink to have a status indicator coupled to the controller and comprising a light or auditory indicator as taught by Crockford in order to alert the user that the device is delivering aerosol.
Regarding claim 18, the modified device of Fink has the status indicator as configured to activate when the inhaled air volume reaches the first predetermined threshold (Crockford, [0032], discloses that the feedback indicator turns on once drug-laden air is delivered, which would correspond to the point in time that the inhaled air volume reaches the first predetermined threshold in the modified device).
Regarding claim 19, the modified device of Fink has the status indicator as configured to activate when the inhaled air volume reaches a second predetermined .
Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schuster et al (5,906,202) discloses a nebulizer for dispensing an aerosolized mist comprising a variable orifice for allowing ambient enter to enter the device.
Kadrichu et al (2010/0282247) discloses a nebulizer with a removable reservoir and vibrating mesh configured to generate an aerosol.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785